Citation Nr: 9925075	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to waiver of recovery of overpayment of 
improved pension benefits in the adjusted amount of 
$3,431.66.

2.  Entitlement to waiver of recovery of overpayment of 
improved pension benefits in the original amount of 
$5,408.00, to include the issue of whether the request for 
waiver was timely filed.

(The issue of entitlement to an apportionment of the 
appellant's VA improved pension benefits is the subject of a 
separate decision)

(The issues of entitlement to service connection for 
sinusitis, a disability manifested by urinary problems, a 
back disability, and hypertension, and whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for a skin disorder and 
acquired psychiatric disorder are also the subject of a 
separate decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from November 1972 
to November 1974 and from December 13-30, 1976.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

An October 1997 Committee decision denied the appellant's 
request for waiver of overpayment of $10,091.34 in improved 
pension benefits.  The appellant filed a notice of 
disagreement in October 1997, and a December 1997 Committee 
decision granted his waiver request in part.  Recovery of the 
amount of $6,659.68 was waived, but the Committee determined 
that recovery of overpayment of $3,431.66 would not be 
against equity and good conscience.  The appellant was 
provided a statement of the case in December 1998, and he 
filed a substantive appeal in January 1999.

Another debt was created in February 1998 after the RO 
received an Improved Pension Eligibility Verification Report 
showing that the earnings of the appellant's spouse were 
higher in 1997 than previously reported.  The appellant was 
notified of the resulting overpayment in February 1998, and 
his pension benefits were terminated effective January 1997.  
In December 1998, the appellant requested a waiver.  A 
December 1998 Committee decision denied the appellant's 
request for waiver of recovery of overpayment of $5,408.00 in 
improved pension benefits finding that his request for waiver 
was not timely.  He filed a notice of disagreement in 
December 1998.  The appellant was provided a statement of the 
case on this issue in January 1999, and he filed his 
substantive appeal in January 1999.

In the appellant's January 1999 substantive appeal, he 
requested a personal hearing before a Member of the Board at 
the RO.  Since he has not been provided a hearing on these 
claims in accordance with his request, it is appropriate to 
remand these claims for due process reasons.  

Accordingly, these claims are REMANDED for the following:

Schedule the appellant for a hearing before a 
Member of the Board at the RO, and notify him 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed; however, he is free 
to submit additional evidence or argument to the RO while 
this case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995).  

The purpose of this REMAND is to accord due process, and no 
inference should be drawn as to the final disposition of 
these claims.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


